Case 2:21-cv-00270-BJR Document 4-1 Filed 03/04/21 Page 1 of 23




                         EXHIBIT 1
3/4/2021              Case 2:21-cv-00270-BJR Document 4-1 Filed
                                                 AWS Customer       03/04/21 Page 2 of 23
                                                              Agreement


                                                                                                          



    LEGAL
                                        AWS Customer Agreement
    AWS Customer Agreement                 


                                          *If your address is in India, please review the AISPL Customer
                 Get Started for Free     Agreement, which governs your access to and use of the Service
                                          Oﬀerings.
                 Create Free Account

                                          *Please note that as of July 1, 2018, customers located in
                                          Europe, the Middle East, or Africa (other than South Africa)
                                          contract with our European based AWS Contracting Party, as
                                          provided in Section 14. See the AWS Europe FAQ for more
                                          information.


                                          *Please note that as of August 1, 2020, customers located in
                                          South Africa contract with our South Africa based AWS
                                          Contracting Party, as provided in Section 14. See the AWS South
                                          Africa FAQ for more information.


                                          *Please note that as of November 1, 2020, customers located in
                                          Brazil contract with our Brazil based AWS Contracting Party, as
                                          provided in Section 14. See the AWS SBL FAQ for more
                                          information.

                                          *Observe que, a partir de 1º de novembro de 2020, os usuários
                                          localizados no Brasil celebrarão contrato com a nossa Parte
                                          Contratante da AWS sediada no Brasil, conforme prevê a
                                          Cláusula 14. Consulte as Perguntas Frequentes sobre a AWS SBL
                                          para obter mais informações. Consulte aqui a versão em
                                          português deste Contrato do Cliente AWS.


                                          *Please note that as of December 1, 2020, customers located in
                                          South Korea contract with our South Korea based AWS
                                          Contracting Party, as provided in Section 14. See the AWS South
                                          Korea FAQs for more information.




https://aws.amazon.com/agreement/                                                                              1/22
3/4/2021              Case 2:21-cv-00270-BJR Document 4-1 Filed
                                                 AWS Customer       03/04/21 Page 3 of 23
                                                              Agreement


                                        AWS Customer Agreement                                               
                                        Last Updated: November 30, 2020

                                        See What's Changed


    LEGAL
                                        This AWS Customer Agreement (this “Agreement”) contains the terms and
                                        conditions that govern your access to and use of the Service Oﬀerings (as
                                        deﬁned below) and is an agreement between the applicable AWS Contracting
    AWS Customer Agreement                      
                                        Party speciﬁed in Section 14 below (also referred to as “AWS,” “we,” “us,” or
                                        “our”) and you or the entity you represent (“you” or “your”). This Agreement
                                        takes eﬀect when you click an “I Accept” button or check box presented with
                 Get Started for Free
                                        these terms or, if earlier, when you use any of the Service Oﬀerings (the
                                        “Eﬀective Date”). You represent to us that you are lawfully able to enter into
                 Create Free Account
                                        contracts (e.g., you are not a minor). If you are entering into this Agreement
                                        for an entity, such as the company you work for, you represent to us that you
                                        have legal authority to bind that entity. Please see Section 14 for deﬁnitions
                                        of certain capitalized terms used in this Agreement.


                                        1. Use of the Service Oﬀerings.

                                        1.1 Generally. You may access and use the Service Oﬀerings in accordance
                                        with this Agreement. Service Level Agreements and Service Terms apply to
                                        certain Service Oﬀerings. You will comply with the terms of this Agreement
                                        and all laws, rules and regulations applicable to your use of the Service
                                        Oﬀerings.


                                        1.2 Your Account. To access the Services, you must have an AWS account
                                        associated with a valid email address and a valid form of payment. Unless
                                        explicitly permitted by the Service Terms, you will only create one account per
                                        email address.


                                        1.3 Third-Party Content. Third-Party Content may be used by you at your
                                        election. Third-Party Content is governed by this Agreement and, if
                                        applicable, separate terms and conditions accompanying such Third-Party
                                        Content, which terms and conditions may include separate fees and charges.


                                        2. Changes.

                                        2.1 To the Services. We may change or discontinue any of the Services from
                                        time to time. We will provide you at least 12 months’ prior notice if we
                                        discontinue material functionality of a Service that you are using, or
                                        materially alter a customer-facing API that you are using in a backwards-
                                        incompatible fashion, except that this notice will not be required if the 12
                                        month notice period (a) would pose a security or intellectual property issue to

https://aws.amazon.com/agreement/                                                                                         2/22
3/4/2021              Case 2:21-cv-00270-BJR Document 4-1 Filed
                                                 AWS Customer       03/04/21 Page 4 of 23
                                                              Agreement

                                        us or the Services, (b) is economically or technically burdensome, or (c) would
                                        cause us to violate legal requirements.                              
                                        2.2 To the Service Level Agreements. We may change, discontinue or add
                                        Service Level Agreements from time to time in accordance with Section 12.


    LEGAL                               3. Security and Data Privacy.

                                        3.1 AWS Security. Without limiting Section 10 or your obligations under
    AWS Customer Agreement              Section 4.2, we will implement reasonable and appropriate measures
                                        designed to help you secure Your Content against accidental or unlawful loss,
                                        access or disclosure.
                 Get Started for Free
                                     3.2 Data Privacy. You may specify the AWS regions in which Your Content will
                 Create Free Account be stored. You consent to the storage of Your Content in, and transfer of Your
                                        Content into, the AWS regions you select. We will not access or use Your
                                        Content except as necessary to maintain or provide the Service Oﬀerings, or
                                        as necessary to comply with the law or a binding order of a governmental
                                        body. We will not (a) disclose Your Content to any government or third party
                                        or (b) subject to Section 3.3, move Your Content from the AWS regions
                                        selected by you; except in each case as necessary to comply with the law or a
                                        binding order of a governmental body. Unless it would violate the law or a
                                        binding order of a governmental body, we will give you notice of any legal
                                        requirement or order referred to in this Section 3.2. We will only use your
                                        Account Information in accordance with the Privacy Notice, and you consent
                                        to such usage. The Privacy Notice does not apply to Your Content.


                                        3.3 Service Attributes. To provide billing and administration services, we may
                                        process Service Attributes in the AWS region(s) where you use the Service
                                        Oﬀerings and the AWS regions in the United States. To provide you with
                                        support services initiated by you and investigate fraud, abuse or violations of
                                        this Agreement, we may process Service Attributes where we maintain our
                                        support and investigation personnel.


                                        4. Your Responsibilities.

                                        4.1 Your Accounts. Except to the extent caused by our breach of this
                                        Agreement, (a) you are responsible for all activities that occur under your
                                        account, regardless of whether the activities are authorized by you or
                                        undertaken by you, your employees or a third party (including your
                                        contractors, agents or End Users), and (b) we and our aﬃliates are not
                                        responsible for unauthorized access to your account.


                                        4.2 Your Content. You will ensure that Your Content and your and End Users’
                                        use of Your Content or the Service Oﬀerings will not violate any of the

https://aws.amazon.com/agreement/                                                                                         3/22
3/4/2021              Case 2:21-cv-00270-BJR Document 4-1 Filed
                                                 AWS Customer       03/04/21 Page 5 of 23
                                                              Agreement

                                       Policies or any applicable law. You are solely responsible for the development,
                                       content, operation, maintenance, and use of Your Content.            
                                       4.3 Your Security and Backup. You are responsible for properly conﬁguring
                                       and using the Service Oﬀerings and otherwise taking appropriate action to
                                       secure, protect and backup your accounts and Your Content in a manner that
    LEGAL                              will provide appropriate security and protection, which might include use of
                                       encryption to protect Your Content from unauthorized access and routinely
                                       archiving Your Content.
    AWS Customer Agreement                     

                                       4.4 Log-In Credentials and Account Keys. AWS log-in credentials and private
                                      keys generated by the Services are for your internal use only and you will not
                 Get Started for Free sell, transfer or sublicense them to any other entity or person, except that you

                                       may disclose your private key to your agents and subcontractors performing
                 Create Free Account
                                       work on your behalf.


                                       4.5 End Users. You will be deemed to have taken any action that you permit,
                                       assist or facilitate any person or entity to take related to this Agreement, Your
                                       Content or use of the Service Oﬀerings. You are responsible for End Users’
                                       use of Your Content and the Service Oﬀerings. You will ensure that all End
                                       Users comply with your obligations under this Agreement and that the terms
                                       of your agreement with each End User are consistent with this Agreement. If
                                       you become aware of any violation of your obligations under this Agreement
                                       caused by an End User, you will immediately suspend access to Your Content
                                       and the Service Oﬀerings by such End User. We do not provide any support or
                                       services to End Users unless we have a separate agreement with you or an
                                       End User obligating us to provide such support or services.


                                       5. Fees and Payment.

                                       5.1 Service Fees. We calculate and bill fees and charges monthly. We may bill
                                       you more frequently for fees accrued if we suspect that your account is
                                       fraudulent or at risk of non-payment. You will pay us the applicable fees and
                                       charges for use of the Service Oﬀerings as described on the AWS Site using
                                       one of the payment methods we support. All amounts payable by you under
                                       this Agreement will be paid to us without setoﬀ or counterclaim, and without
                                       any deduction or withholding. Fees and charges for any new Service or new
                                       feature of a Service will be eﬀective when we post updated fees and charges
                                       on the AWS Site, unless we expressly state otherwise in a notice. We may
                                       increase or add new fees and charges for any existing Services you are using
                                       by giving you at least 30 days’ prior notice. We may elect to charge you
                                       interest at the rate of 1.5% per month (or the highest rate permitted by law,
                                       if less) on all late payments.



https://aws.amazon.com/agreement/                                                                                          4/22
3/4/2021              Case 2:21-cv-00270-BJR Document 4-1 Filed
                                                 AWS Customer       03/04/21 Page 6 of 23
                                                              Agreement

                                      5.2 Taxes. Each party will be responsible, as required under applicable law, for
                                                                                                             
                                      identifying and paying all taxes and other governmental fees and charges
                                      (and any penalties, interest, and other additions thereto) that are imposed on
                                      that party upon or with respect to the transactions and payments under this
                                      Agreement. All fees payable by you are exclusive of Indirect Taxes, except
                                      where applicable law requires otherwise. We may charge and you will pay
    LEGAL                             applicable Indirect Taxes that we are legally obligated or authorized to collect
                                      from you. You will provide such information to us as reasonably required to
    AWS Customer Agreement                    whether we are obligated to collect Indirect Taxes from you. We
                                      determine
                                      will not collect, and you will not pay, any Indirect Tax for which you furnish us
                                      a properly completed exemption certiﬁcate or a direct payment permit

                 Get Started for Free certiﬁcate for which we may claim an available exemption from such Indirect
                                      Tax. All payments made by you to us under this Agreement will be made free
                 Create Free Account and clear of any deduction or withholding, as may be required by law. If any
                                      such deduction or withholding (including but not limited to cross-border
                                      withholding taxes) is required on any payment, you will pay such additional
                                      amounts as are necessary so that the net amount received by us is equal to
                                      the amount then due and payable under this Agreement. We will provide you
                                      with such tax forms as are reasonably requested in order to reduce or
                                      eliminate the amount of any withholding or deduction for taxes in respect of
                                      payments made under this Agreement.


                                      6. Temporary Suspension.

                                      6.1 Generally. We may suspend your or any End User’s right to access or use
                                      any portion or all of the Service Oﬀerings immediately upon notice to you if
                                      we determine:


                                            (a) your or an End User’s use of the Service Oﬀerings (i) poses a security
                                            risk to the Service Oﬀerings or any third party, (ii) could adversely
                                            impact our systems, the Service Oﬀerings or the systems or Content of
                                            any other AWS customer, (iii) could subject us, our aﬃliates, or any
                                            third party to liability, or (iv) could be fraudulent;


                                            (b) you are, or any End User is, in breach of this Agreement;


                                            (c) you are in breach of your payment obligations under Section 5; or


                                            (d) you have ceased to operate in the ordinary course, made an
                                            assignment for the beneﬁt of creditors or similar disposition of your
                                            assets, or become the subject of any bankruptcy, reorganization,
                                            liquidation, dissolution or similar proceeding.


                                      6.2 Eﬀect of Suspension. If we suspend your right to access or use any portion
                                      or all of the Service Oﬀerings:
https://aws.amazon.com/agreement/                                                                                         5/22
3/4/2021              Case 2:21-cv-00270-BJR Document 4-1 Filed
                                                 AWS Customer       03/04/21 Page 7 of 23
                                                              Agreement

                                              (a) you remain responsible for all fees and charges you incur during the
                                              period of suspension; and
                                                                                                              

                                              (b) you will not be entitled to any service credits under the Service
                                              Level Agreements for any period of suspension.


    LEGAL                               7. Term; Termination.

                                        7.1 Term. The term of this Agreement will commence on the Eﬀective Date
    AWS Customer Agreement                     
                                        and will remain in eﬀect until terminated under this Section 7. Any notice of
                                        termination of this Agreement by either party to the other must include a
                                        Termination Date that complies with the notice periods in Section 7.2.
                 Get Started for Free
                                        7.2 Termination.
                 Create Free Account

                                              (a) Termination for Convenience. You may terminate this Agreement for
                                              any reason by providing us notice and closing your account for all
                                              Services for which we provide an account closing mechanism. We may
                                              terminate this Agreement for any reason by providing you at least 30
                                              days’ advance notice.


                                              (b) Termination for Cause.


                                                    (i) By Either Party. Either party may terminate this Agreement for
                                                    cause if the other party is in material breach of this Agreement
                                                    and the material breach remains uncured for a period of 30 days
                                                    from receipt of notice by the other party. No later than the
                                                    Termination Date, you will close your account.


                                                    (ii) By Us. We may also terminate this Agreement immediately
                                                    upon notice to you (A) for cause if we have the right to suspend
                                                    under Section 6, (B) if our relationship with a third-party partner
                                                    who provides software or other technology we use to provide the
                                                    Service Oﬀerings expires, terminates or requires us to change the
                                                    way we provide the software or other technology as part of the
                                                    Services, or (C) in order to comply with the law or requests of
                                                    governmental entities.


                                        7.3 Eﬀect of Termination.


                                              (a) Generally. Upon the Termination Date:


                                                    (i) except as provided in Section 7.3(b), all your rights under this
                                                    Agreement immediately terminate;


https://aws.amazon.com/agreement/                                                                                          6/22
3/4/2021              Case 2:21-cv-00270-BJR Document 4-1 Filed
                                                 AWS Customer       03/04/21 Page 8 of 23
                                                              Agreement

                                                     (ii) you remain responsible for all fees and charges you have
                                                                                                                
                                                     incurred through the Termination Date and are responsible for
                                                     any fees and charges you incur during the post-termination
                                                     period described in Section 7.3(b);


                                                     (iii) you will immediately return or, if instructed by us, destroy all
    LEGAL                                            AWS Content in your possession; and


    AWS Customer Agreement                          (iv) Sections 4.1, 5, 7.3, 8 (except the license granted to you in
                                                     Section 8.3), 9, 10, 11, 13 and 14 will continue to apply in
                                                     accordance with their terms.

                 Get Started for Free
                                              (b) Post-Termination. Unless we terminate your use of the Service
                 Create Free Account          Oﬀerings pursuant to Section 7.2(b), during the 30 days following the
                                              Termination Date:


                                                     (i) we will not take action to remove from the AWS systems any
                                                     of Your Content as a result of the termination; and


                                                     (ii) we will allow you to retrieve Your Content from the Services
                                                     only if you have paid all amounts due under this Agreement.


                                        For any use of the Services after the Termination Date, the terms of this
                                        Agreement will apply and you will pay the applicable fees at the rates under
                                        Section 5.


                                        8. Proprietary Rights.

                                        8.1 Your Content. Except as provided in this Section 8, we obtain no rights
                                        under this Agreement from you (or your licensors) to Your Content. You
                                        consent to our use of Your Content to provide the Service Oﬀerings to you
                                        and any End Users.


                                        8.2 Adequate Rights. You represent and warrant to us that: (a) you or your
                                        licensors own all right, title, and interest in and to Your Content and
                                        Suggestions; (b) you have all rights in Your Content and Suggestions
                                        necessary to grant the rights contemplated by this Agreement; and (c) none
                                        of Your Content or End Users’ use of Your Content or the Service Oﬀerings
                                        will violate the Acceptable Use Policy.


                                        8.3 Service Oﬀerings License. We or our licensors own all right, title, and
                                        interest in and to the Service Oﬀerings, and all related technology and
                                        intellectual property rights. Subject to the terms of this Agreement, we grant
                                        you a limited, revocable, non-exclusive, non-sublicensable, non-transferrable
                                        license to do the following: (a) access and use the Services solely in

https://aws.amazon.com/agreement/                                                                                             7/22
3/4/2021              Case 2:21-cv-00270-BJR Document 4-1 Filed
                                                 AWS Customer       03/04/21 Page 9 of 23
                                                              Agreement

                                        accordance with this Agreement; and (b) copy and use the AWS Content solely
                                                                                                               
                                        in connection with your permitted use of the Services. Except as provided in
                                        this Section 8.3, you obtain no rights under this Agreement from us, our
                                        aﬃliates or our licensors to the Service Oﬀerings, including any related
                                        intellectual property rights. Some AWS Content and Third-Party Content may
                                        be provided to you under a separate license, such as the Apache License,
    LEGAL                               Version 2.0, or other open source license. In the event of a conﬂict between
                                        this Agreement and any separate license, the separate license will prevail with

    AWS Customer Agreement              respect to
                                                 the AWS Content or Third-Party Content that is the subject of such
                                        separate license.


                                        8.4 License Restrictions. Neither you nor any End User will use the Service
                 Get Started for Free
                                        Oﬀerings in any manner or for any purpose other than as expressly permitted
                 Create Free Account by this Agreement. Neither you nor any End User will, or will attempt to (a)
                                     modify, distribute, alter, tamper with, repair, or otherwise create derivative
                                        works of any Content included in the Service Oﬀerings (except to the extent
                                        Content included in the Service Oﬀerings is provided to you under a separate
                                        license that expressly permits the creation of derivative works), (b) reverse
                                        engineer, disassemble, or decompile the Service Oﬀerings or apply any other
                                        process or procedure to derive the source code of any software included in
                                        the Service Oﬀerings (except to the extent applicable law doesn’t allow this
                                        restriction), (c) access or use the Service Oﬀerings in a way intended to avoid
                                        incurring fees or exceeding usage limits or quotas, or (d) resell or sublicense
                                        the Service Oﬀerings. You may only use the AWS Marks in accordance with
                                        the Trademark Use Guidelines. You will not misrepresent or embellish the
                                        relationship between us and you (including by expressing or implying that we
                                        support, sponsor, endorse, or contribute to you or your business endeavors).
                                        You will not imply any relationship or aﬃliation between us and you except as
                                        expressly permitted by this Agreement.


                                        8.5 Suggestions. If you provide any Suggestions to us or our aﬃliates, we and
                                        our aﬃliates will be entitled to use the Suggestions without restriction. You
                                        hereby irrevocably assign to us all right, title, and interest in and to the
                                        Suggestions and agree to provide us any assistance we require to document,
                                        perfect, and maintain our rights in the Suggestions.


                                        9. Indemniﬁcation.

                                        9.1 General. You will defend, indemnify, and hold harmless us, our aﬃliates
                                        and licensors, and each of their respective employees, oﬃcers, directors, and
                                        representatives from and against any Losses arising out of or relating to any
                                        third-party claim concerning: (a) your or any End Users’ use of the Service
                                        Oﬀerings (including any activities under your AWS account and use by your
                                        employees and personnel); (b) breach of this Agreement or violation of
                                        applicable law by you, End Users or Your Content; or (c) a dispute between
https://aws.amazon.com/agreement/                                                                                         8/22
3/4/2021             Case 2:21-cv-00270-BJR Document  4-1 Filed
                                                 AWS Customer      03/04/21 Page 10 of 23
                                                              Agreement

                                        you and any End User. You will reimburse us for reasonable attorneys’ fees, as
                                                                                                              
                                        well as our employees’ and contractors’ time and materials spent responding
                                        to any third party subpoena or other compulsory legal order or process
                                        associated with third party claims described in (a) through (c) above at our
                                        then-current hourly rates.


    LEGAL                               9.2 Intellectual Property.


                                              (a) Subject to the limitations in this Section 9, AWS will defend you and
    AWS Customer Agreement                      
                                              your employees, oﬃcers, and directors against any third-party claim
                                              alleging that the Services infringe or misappropriate that third party’s
                                              intellectual property rights, and will pay the amount of any adverse
                 Get Started for Free
                                              ﬁnal judgment or settlement.

                 Create Free Account
                                              (b) Subject to the limitations in this Section 9, you will defend AWS, its
                                              aﬃliates, and their respective employees, oﬃcers, and directors against
                                              any third-party claim alleging that any of Your Content infringes or
                                              misappropriates that third party’s intellectual property rights, and will
                                              pay the amount of any adverse ﬁnal judgment or settlement.


                                              (c) Neither party will have obligations or liability under this Section 9.2
                                              arising from infringement by combinations of the Services or Your
                                              Content, as applicable, with any other product, service, software, data,
                                              content or method. In addition, AWS will have no obligations or liability
                                              arising from your or any End User’s use of the Services after AWS has
                                              notiﬁed you to discontinue such use. The remedies provided in this
                                              Section 9.2 are the sole and exclusive remedies for any third-party
                                              claims of infringement or misappropriation of intellectual property
                                              rights by the Services or by Your Content.


                                              (d) For any claim covered by Section 9.2(a), AWS will, at its election,
                                              either: (i) procure the rights to use that portion of the Services alleged
                                              to be infringing; (ii) replace the alleged infringing portion of the
                                              Services with a non-infringing alternative; (iii) modify the alleged
                                              infringing portion of the Services to make it non-infringing; or (iv)
                                              terminate the allegedly infringing portion of the Services or this
                                              Agreement.


                                        9.3 Process. The obligations under this Section 9 will apply only if the party
                                        seeking defense or indemnity: (a) gives the other party prompt written notice
                                        of the claim; (b) permits the other party to control the defense and
                                        settlement of the claim; and (c) reasonably cooperates with the other party
                                        (at the other party’s expense) in the defense and settlement of the claim. In
                                        no event will a party agree to any settlement of any claim that involves any


https://aws.amazon.com/agreement/                                                                                           9/22
3/4/2021             Case 2:21-cv-00270-BJR Document  4-1 Filed
                                                 AWS Customer      03/04/21 Page 11 of 23
                                                              Agreement

                                       commitment, other than the payment of money, without the written consent
                                       of the other party.                                           

                                       10. Disclaimers.

                                       THE SERVICE OFFERINGS ARE PROVIDED “AS IS.” EXCEPT TO THE EXTENT
                                       PROHIBITED BY LAW, OR TO THE EXTENT ANY STATUTORY RIGHTS APPLY
    LEGAL
                                       THAT CANNOT BE EXCLUDED, LIMITED OR WAIVED, WE AND OUR AFFILIATES
                                       AND LICENSORS (A) MAKE NO REPRESENTATIONS OR WARRANTIES OF ANY
    AWS Customer Agreement                     
                                       KIND, WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE REGARDING
                                       THE SERVICE OFFERINGS OR THE THIRD-PARTY CONTENT, AND (B) DISCLAIM
                                      ALL WARRANTIES, INCLUDING ANY IMPLIED OR EXPRESS WARRANTIES (I) OF
                 Get Started for Free MERCHANTABILITY, SATISFACTORY QUALITY, FITNESS FOR A PARTICULAR
                                       PURPOSE, NON-INFRINGEMENT, OR QUIET ENJOYMENT, (II) ARISING OUT OF
                 Create Free Account
                                       ANY COURSE OF DEALING OR USAGE OF TRADE, (III) THAT THE SERVICE
                                       OFFERINGS OR THIRD-PARTY CONTENT WILL BE UNINTERRUPTED, ERROR
                                       FREE OR FREE OF HARMFUL COMPONENTS, AND (IV) THAT ANY CONTENT
                                       WILL BE SECURE OR NOT OTHERWISE LOST OR ALTERED.


                                       11. Limitations of Liability.

                                       WE AND OUR AFFILIATES AND LICENSORS WILL NOT BE LIABLE TO YOU FOR
                                       ANY INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL OR EXEMPLARY
                                       DAMAGES (INCLUDING DAMAGES FOR LOSS OF PROFITS, REVENUES,
                                       CUSTOMERS, OPPORTUNITIES, GOODWILL, USE, OR DATA), EVEN IF A PARTY
                                       HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. FURTHER,
                                       NEITHER WE NOR ANY OF OUR AFFILIATES OR LICENSORS WILL BE
                                       RESPONSIBLE FOR ANY COMPENSATION, REIMBURSEMENT, OR DAMAGES
                                       ARISING IN CONNECTION WITH: (A) YOUR INABILITY TO USE THE SERVICES,
                                       INCLUDING AS A RESULT OF ANY (I) TERMINATION OR SUSPENSION OF THIS
                                       AGREEMENT OR YOUR USE OF OR ACCESS TO THE SERVICE OFFERINGS, (II)
                                       OUR DISCONTINUATION OF ANY OR ALL OF THE SERVICE OFFERINGS, OR,
                                       (III) WITHOUT LIMITING ANY OBLIGATIONS UNDER THE SERVICE LEVEL
                                       AGREEMENTS, ANY UNANTICIPATED OR UNSCHEDULED DOWNTIME OF ALL
                                       OR A PORTION OF THE SERVICES FOR ANY REASON; (B) THE COST OF
                                       PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES; (C) ANY
                                       INVESTMENTS, EXPENDITURES, OR COMMITMENTS BY YOU IN CONNECTION
                                       WITH THIS AGREEMENT OR YOUR USE OF OR ACCESS TO THE SERVICE
                                       OFFERINGS; OR (D) ANY UNAUTHORIZED ACCESS TO, ALTERATION OF, OR
                                       THE DELETION, DESTRUCTION, DAMAGE, LOSS OR FAILURE TO STORE ANY
                                       OF YOUR CONTENT OR OTHER DATA. IN ANY CASE, EXCEPT FOR PAYMENT
                                       OBLIGATIONS UNDER SECTION 9.2, OUR AND OUR AFFILIATES’ AND
                                       LICENSORS’ AGGREGATE LIABILITY UNDER THIS AGREEMENT WILL NOT
                                       EXCEED THE AMOUNT YOU ACTUALLY PAY US UNDER THIS AGREEMENT FOR
                                       THE SERVICE THAT GAVE RISE TO THE CLAIM DURING THE 12 MONTHS
https://aws.amazon.com/agreement/                                                                                 10/22
3/4/2021             Case 2:21-cv-00270-BJR Document  4-1 Filed
                                                 AWS Customer      03/04/21 Page 12 of 23
                                                              Agreement

                                       BEFORE THE LIABILITY AROSE. THE LIMITATIONS IN THIS SECTION 11 APPLY
                                       ONLY TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW.               

                                       12. Modiﬁcations to the Agreement.

                                       We may modify this Agreement (including any Policies) at any time by posting
                                       a revised version on the AWS Site or by otherwise notifying you in accordance
    LEGAL
                                       with Section 13.10; provided, however, that we will provide at least 90 days’
                                       advance notice in accordance with Section 13.10 for adverse changes to any
    AWS Customer Agreement                     
                                       Service Level Agreement. Subject to the 90 day advance notice requirement
                                       with respect to adverse changes to Service Level Agreements, the modiﬁed
                                      terms will become eﬀective upon posting or, if we notify you by email, as
                 Get Started for Free stated in the email message. By continuing to use the Service Oﬀerings after
                                       the eﬀective date of any modiﬁcations to this Agreement, you agree to be
                 Create Free Account
                                       bound by the modiﬁed terms. It is your responsibility to check the AWS Site
                                       regularly for modiﬁcations to this Agreement. We last modiﬁed this
                                       Agreement on the date listed at the end of this Agreement.


                                       13. Miscellaneous.

                                       13.1 Assignment. You will not assign or otherwise transfer this Agreement or
                                       any of your rights and obligations under this Agreement, without our prior
                                       written consent. Any assignment or transfer in violation of this Section 13.1
                                       will be void. We may assign this Agreement without your consent (a) in
                                       connection with a merger, acquisition or sale of all or substantially all of our
                                       assets, or (b) to any aﬃliate or as part of a corporate reorganization; and
                                       eﬀective upon such assignment, the assignee is deemed substituted for AWS
                                       as a party to this Agreement and AWS is fully released from all of its
                                       obligations and duties to perform under this Agreement. Subject to the
                                       foregoing, this Agreement will be binding upon, and inure to the beneﬁt of
                                       the parties and their respective permitted successors and assigns.


                                       13.2 Entire Agreement. This Agreement incorporates the Policies by reference
                                       and is the entire agreement between you and us regarding the subject matter
                                       of this Agreement. This Agreement supersedes all prior or contemporaneous
                                       representations, understandings, agreements, or communications between
                                       you and us, whether written or verbal, regarding the subject matter of this
                                       Agreement (but does not supersede prior commitments to purchase Services
                                       such as Amazon EC2 Reserved Instances). We will not be bound by, and
                                       speciﬁcally object to, any term, condition or other provision that is diﬀerent
                                       from or in addition to the provisions of this Agreement (whether or not it
                                       would materially alter this Agreement) including for example, any term,
                                       condition or other provision (a) submitted by you in any order, receipt,
                                       acceptance, conﬁrmation, correspondence or other document, (b) related to
                                       any online registration, response to any Request for Bid, Request for Proposal,

https://aws.amazon.com/agreement/                                                                                         11/22
3/4/2021             Case 2:21-cv-00270-BJR Document  4-1 Filed
                                                 AWS Customer      03/04/21 Page 13 of 23
                                                              Agreement

                                        Request for Information, or other questionnaire, or (c) related to any invoicing
                                                                                                             
                                        process that you submit or require us to complete. If the terms of this
                                        document are inconsistent with the terms contained in any Policy, the terms
                                        contained in this document will control, except that the Service Terms will
                                        control over this document.


    LEGAL                               13.3 Force Majeure. We and our aﬃliates will not be liable for any delay or
                                        failure to perform any obligation under this Agreement where the delay or
                                        failure results from any cause beyond our reasonable control, including acts
    AWS Customer Agreement                      
                                        of God, labor disputes or other industrial disturbances, electrical or power
                                        outages, utilities or other telecommunications failures, earthquake, storms or
                                        other elements of nature, blockages, embargoes, riots, acts or orders of
                 Get Started for Free
                                        government, acts of terrorism, or war.

                 Create Free Account
                                        13.4 Governing Law. The Governing Laws, without reference to conﬂict of law
                                        rules, govern this Agreement and any dispute of any sort that might arise
                                        between you and us. The United Nations Convention for the International
                                        Sale of Goods does not apply to this Agreement.

                                        13.5 Disputes. Any dispute or claim relating in any way to your use of the
                                        Service Oﬀerings, or to any products or services sold or distributed by AWS
                                        will be adjudicated in the Governing Courts, and you consent to exclusive
                                        jurisdiction and venue in the Governing Courts, subject to the additional
                                        provisions below.

                                              (a) If the applicable AWS Contracting Party is Amazon Web Services,
                                              Inc. or Amazon Web Services Korea LLC, the parties agree that the
                                              provisions of this Section 13.5(a) will apply. Disputes will be resolved by
                                              binding arbitration, rather than in court, except that you may assert
                                              claims in small claims court if your claims qualify. The Federal
                                              Arbitration Act and federal arbitration law apply to this Agreement.
                                              There is no judge or jury in arbitration, and court review of an
                                              arbitration award is limited. However, an arbitrator can award on an
                                              individual basis the same damages and relief as a court (including
                                              injunctive and declaratory relief or statutory damages), and must
                                              follow the terms of this Agreement as a court would. To begin an
                                              arbitration proceeding, you must send a letter requesting arbitration
                                              and describing your claim to our registered agent Corporation Service
                                              Company, 300 Deschutes Way SW, Suite 304, Tumwater, WA 98501.
                                              The arbitration will be conducted by the American Arbitration
                                              Association (AAA) under its rules, which are available at www.adr.org or
                                              by calling 1-800-778-7879. Payment of ﬁling, administration and
                                              arbitrator fees will be governed by the AAA's rules. We will reimburse
                                              those fees for claims totaling less than $10,000 unless the arbitrator

https://aws.amazon.com/agreement/                                                                                        12/22
3/4/2021             Case 2:21-cv-00270-BJR Document  4-1 Filed
                                                 AWS Customer      03/04/21 Page 14 of 23
                                                              Agreement

                                              determines the claims are frivolous. We will not seek attorneys' fees
                                                                                                              
                                              and costs in arbitration unless the arbitrator determines the claims are
                                              frivolous. You may choose to have the arbitration conducted by
                                              telephone, based on written submissions, or at a mutually agreed
                                              location. We and you agree that any dispute resolution proceedings will
                                              be conducted only on an individual basis and not in a class,
    LEGAL                                     consolidated or representative action. If for any reason a claim
                                              proceeds in court rather than in arbitration we and you waive any right
                                              to a jury trial. Notwithstanding the foregoing we and you both agree
    AWS Customer Agreement
                                              that you or we may bring suit in court to enjoin infringement or other
                                              misuse of intellectual property rights.

                 Get Started for Free
                                              (b) If the applicable AWS Contracting Party is Amazon Web Services

                 Create Free Account          South Africa Proprietary Limited, the parties agree that the provisions
                                              of this Section 13.5(b) will apply. Disputes will be resolved by
                                              arbitration in accordance with the then-applicable rules of the
                                              Arbitration Foundation of Southern Africa, and judgment on the
                                              arbitral award must be entered in the Governing Court. The Arbitration
                                              Act, No. 42 of 1965 applies to this Agreement. The arbitration will take
                                              place in Johannesburg. There will be three arbitrators. The fees and
                                              expenses of the arbitrators and the administering authority, if any, will
                                              be paid in equal proportion by the parties.

                                              (c) If the applicable AWS Contracting Party is Amazon AWS Serviços
                                              Brasil Ltda., the parties agree that the provisions of this Section
                                              13.5(c) will apply. Disputes will be resolved by binding arbitration,
                                              rather than in court, in accordance with the then-applicable Rules of
                                              Arbitration of the International Chamber of Commerce, and
                                              judgment on the arbitral award may be entered in any court having
                                              jurisdiction. The arbitration will take place in the City of São Paulo,
                                              State of São Paulo, Brazil. There will be three arbitrators. The fees
                                              and expenses of the arbitrators and the administering authority, if
                                              any, will be paid in equal proportion by the parties. The parties
                                              agree that the existence of and information relating to any such
                                              arbitration proceedings will not be disclosed by either party and will
                                              constitute conﬁdential information. The Governing Courts will have
                                              exclusive jurisdiction for the sole purposes of (i) ensuring the
                                              commencement of the arbitral proceedings; and (ii) granting
                                              conservatory and interim measures prior to the constitution of the
                                              arbitral tribunal.

                                        13.6 Trade Compliance. In connection with this Agreement, each party will
                                        comply with all applicable import, re-import, sanctions, anti-boycott, export,
                                        and re-export control laws and regulations, including all such laws and

https://aws.amazon.com/agreement/                                                                                         13/22
3/4/2021             Case 2:21-cv-00270-BJR Document  4-1 Filed
                                                 AWS Customer      03/04/21 Page 15 of 23
                                                              Agreement

                                        regulations that apply to a U.S. company, such as the Export Administration
                                                                                                             
                                        Regulations, the International Traﬃc in Arms Regulations, and economic
                                        sanctions programs implemented by the Oﬃce of Foreign Assets Control. For
                                        clarity, you are solely responsible for compliance related to the manner in
                                        which you choose to use the Service Oﬀerings, including your transfer and
                                        processing of Your Content, the provision of Your Content to End Users, and
    LEGAL                               the AWS region in which any of the foregoing occur. You represent and
                                        warrant that you and your ﬁnancial institutions, or any party that owns or
                                        controlsyou or your ﬁnancial institutions, are not subject to sanctions or
    AWS Customer Agreement
                                        otherwise designated on any list of prohibited or restricted parties, including
                                        but not limited to the lists maintained by the United Nations Security Council,
                                        the U.S. Government (e.g., the Specially Designated Nationals List and
                 Get Started for Free
                                        Foreign Sanctions Evaders List of the U.S. Department of Treasury, and the
                 Create Free Account Entity List of the U.S. Department of Commerce), the European Union or its
                                     Member States, or other applicable government authority.


                                        13.7 Independent Contractors; Non-Exclusive Rights. We and you are
                                        independent contractors, and this Agreement will not be construed to create
                                        a partnership, joint venture, agency, or employment relationship. Neither
                                        party, nor any of their respective aﬃliates, is an agent of the other for any
                                        purpose or has the authority to bind the other. Both parties reserve the right
                                        (a) to develop or have developed for it products, services, concepts, systems,
                                        or techniques that are similar to or compete with the products, services,
                                        concepts, systems, or techniques developed or contemplated by the other
                                        party, and (b) to assist third party developers or systems integrators who may
                                        oﬀer products or services which compete with the other party’s products or
                                        services.

                                        13.8 Language. All communications and notices made or given pursuant to
                                        this Agreement must be in the English language. If we provide a translation
                                        of the English language version of this Agreement, the English language
                                        version of the Agreement will control if there is any conﬂict.

                                        13.9 Conﬁdentiality and Publicity. You may use AWS Conﬁdential Information
                                        only in connection with your use of the Service Oﬀerings as permitted under
                                        this Agreement. You will not disclose AWS Conﬁdential Information during
                                        the Term or at any time during the 5-year period following the end of the
                                        Term. You will take all reasonable measures to avoid disclosure, dissemination
                                        or unauthorized use of AWS Conﬁdential Information, including, at a
                                        minimum, those measures you take to protect your own conﬁdential
                                        information of a similar nature. You will not issue any press release or make
                                        any other public communication with respect to this Agreement or your use
                                        of the Service Oﬀerings.



https://aws.amazon.com/agreement/                                                                                         14/22
3/4/2021             Case 2:21-cv-00270-BJR Document  4-1 Filed
                                                 AWS Customer      03/04/21 Page 16 of 23
                                                              Agreement

                                        13.10 Notice.
                                                                                                              
                                              (a) To You. We may provide any notice to you under this Agreement by:
                                              (i) posting a notice on the AWS Site; or (ii) sending a message to the
                                              email address then associated with your account. Notices we provide by
                                              posting on the AWS Site will be eﬀective upon posting and notices we
    LEGAL                                     provide by email will be eﬀective when we send the email. It is your
                                              responsibility to keep your email address current. You will be deemed
    AWS Customer Agreement                    to have received any email sent to the email address then associated
                                              with your account when we send the email, whether or not you actually
                                              receive the email.

                 Get Started for Free
                                              (b) To Us. To give us notice under this Agreement, you must contact
                 Create Free Account          AWS by facsimile transmission or personal delivery, overnight courier or
                                              registered or certiﬁed mail to the facsimile number or mailing address,
                                              as applicable, listed for the applicable AWS Contracting Party in
                                              Section 14 below. We may update the facsimile number or address for
                                              notices to us by posting a notice on the AWS Site. Notices provided by
                                              personal delivery will be eﬀective immediately. Notices provided by
                                              facsimile transmission or overnight courier will be eﬀective one
                                              business day after they are sent. Notices provided registered or
                                              certiﬁed mail will be eﬀective three business days after they are sent.

                                        13.11 No Third-Party Beneﬁciaries. Except as set forth in Section 9, this
                                        Agreement does not create any third-party beneﬁciary rights in any individual
                                        or entity that is not a party to this Agreement.


                                        13.12 U.S. Government Rights. The Service Oﬀerings are provided to the U.S.
                                        Government as “commercial items,” “commercial computer software,”
                                        “commercial computer software documentation,” and “technical data” with
                                        the same rights and restrictions generally applicable to the Service Oﬀerings.
                                        If you are using the Service Oﬀerings on behalf of the U.S. Government and
                                        these terms fail to meet the U.S. Government’s needs or are inconsistent in
                                        any respect with federal law, you will immediately discontinue your use of the
                                        Service Oﬀerings. The terms “commercial item” “commercial computer
                                        software,” “commercial computer software documentation,” and “technical
                                        data” are deﬁned in the Federal Acquisition Regulation and the Defense
                                        Federal Acquisition Regulation Supplement.


                                        13.13 No Waivers. The failure by us to enforce any provision of this
                                        Agreement will not constitute a present or future waiver of such provision nor
                                        limit our right to enforce such provision at a later time. All waivers by us must
                                        be in writing to be eﬀective.



https://aws.amazon.com/agreement/                                                                                        15/22
3/4/2021             Case 2:21-cv-00270-BJR Document  4-1 Filed
                                                 AWS Customer      03/04/21 Page 17 of 23
                                                              Agreement

                                        13.14 Severability. If any portion of this Agreement is held to be invalid or
                                                                                                              
                                        unenforceable, the remaining portions of this Agreement will remain in full
                                        force and eﬀect. Any invalid or unenforceable portions will be interpreted to
                                        eﬀect and intent of the original portion. If such construction is not possible,
                                        the invalid or unenforceable portion will be severed from this Agreement but
                                        the rest of the Agreement will remain in full force and eﬀect.
    LEGAL

                                        14. Deﬁnitions.
    AWS Customer Agreement                      
                                        “Acceptable Use Policy” means the policy located at
                                        http://aws.amazon.com/aup (and any successor or related locations
                                        designated by us), as it may be updated by us from time to time.
                 Get Started for Free
                                        “Account Country” is the country associated with your account. If you have
                 Create Free Account
                                        provided a valid tax registration number for your account, then your Account
                                        Country is the country associated with your tax registration. If you have not
                                        provided a valid tax registration, then your Account Country is the country
                                        where your billing address is located, except if you have a credit card
                                        associated with your AWS account that is issued in a diﬀerent country and
                                        your contact address is also in that country, then your Account Country is that
                                        diﬀerent country.

                                        “Account Information” means information about you that you provide to us in
                                        connection with the creation or administration of your AWS account. For
                                        example, Account Information includes names, usernames, phone numbers,
                                        email addresses and billing information associated with your AWS account.

                                        “API” means an application program interface.


                                        “AWS Conﬁdential Information” means all nonpublic information disclosed by
                                        us, our aﬃliates, business partners or our or their respective employees,
                                        contractors or agents that is designated as conﬁdential or that, given the
                                        nature of the information or circumstances surrounding its disclosure,
                                        reasonably should be understood to be conﬁdential. AWS Conﬁdential
                                        Information includes: (a) nonpublic information relating to our or our
                                        aﬃliates or business partners’ technology, customers, business plans,
                                        promotional and marketing activities, ﬁnances and other business aﬀairs; (b)
                                        third-party information that we are obligated to keep conﬁdential; and (c) the
                                        nature, content and existence of any discussions or negotiations between you
                                        and us or our aﬃliates. AWS Conﬁdential Information does not include any
                                        information that: (i) is or becomes publicly available without breach of this
                                        Agreement; (ii) can be shown by documentation to have been known to you
                                        at the time of your receipt from us; (iii) is received from a third party who did
                                        not acquire or disclose the same by a wrongful or tortious act; or (iv) can be


https://aws.amazon.com/agreement/                                                                                           16/22
3/4/2021             Case 2:21-cv-00270-BJR Document  4-1 Filed
                                                 AWS Customer      03/04/21 Page 18 of 23
                                                              Agreement

                                       shown by documentation to have been independently developed by you
                                       without reference to the AWS Conﬁdential Information.                    
                                       “AWS Content” means Content we or any of our aﬃliates make available in
                                       connection with the Services or on the AWS Site to allow access to and use of
                                       the Services, including APIs; WSDLs; Documentation; sample code; software
    LEGAL                              libraries; command line tools; proofs of concept; templates; and other related
                                       technology (including any of the foregoing that are provided by our
                                       personnel). AWS Content does not include the Services or Third-Party
    AWS Customer Agreement                       
                                       Content.

                                      "AWS Contracting Party" means the party identiﬁed in the table below, based
                 Get Started for Free on your Account Country. If you change your Account Country to one

                                       identiﬁed to a diﬀerent AWS Contracting Party below, you agree that this
                 Create Free Account
                                       Agreement is then assigned to the new AWS Contracting Party under Section
                                       13.1 without any further action required by either party.

                                       Account Country      AWS Contracting         Facsimile      Mailing Address
                                                            Party

                                       Brazil*              Amazon AWS              N/A            A. Presidente
                                                            Serviços Brasil Ltda.                  Juscelino
                                                                                                   Kubitschek, 2.041,
                                                                                                   Torre E - 18th and
                                                                                                   19th Floors, Vila
                                                                                                   Nova Conceicao, São
                                                                                                   Paulo, Brasil
                                       South Africa         Amazon Web              206-266-       Wembley Square 2,
                                                            Services South Africa 7010             134 Solan Road,
                                                            Proprietary Limited                    Gardens, Cape Town,
                                                                                                   8001, South Africa

                                                                                                   12th Floor GS Tower,
                                                                                                   508 Nonhyeon-ro,
                                                            Amazon Web
                                       South Korea                                  N/A            Gangnam-gu, Seoul,
                                                            Services Korea LLC
                                                                                                   06141, Republic of
                                                                                                   Korea
                                       Any country within
                                       Europe, the Middle                                          38 Avenue John F.
                                                            Amazon Web              352 2789
                                       East, or Africa                                             Kennedy, L-1855,
                                                            Services EMEA SARL 0057
                                       (excluding South                                            Luxembourg
                                       Africa) ("EMEA")**
                                       Any country that is Amazon Web               206-266-       410 Terry Avenue
                                       not listed in this   Services, Inc           7010           North,
                                       table above.                                                Seattle, WA 98109-

https://aws.amazon.com/agreement/                                                                                         17/22
3/4/2021             Case 2:21-cv-00270-BJR Document  4-1 Filed
                                                 AWS Customer      03/04/21 Page 19 of 23
                                                              Agreement

                                                                                                 5210
                                                                                                 U.S.A.     
                                       *Brazil is your Account Country only if you have provided a valid Brazilian Tax
                                       Registration Number (CPF/CNPJ number) for your account. If your billing
                                       address is located in Brazil but you have not provided a valid Brazilian Tax
                                       Registration Number (CPF/CNPJ number), then Amazon Web Services, Inc. is
    LEGAL
                                       the AWS Contracting Party for your account.

    AWS Customer Agreement                       
                                       **See https://aws.amazon.com/legal/aws-emea-countries for a full list of
                                       EMEA countries.

                 Get Started for Free “AWS Marks” means any trademarks, service marks, service or trade names,
                                       logos, and other designations of AWS and its aﬃliates that we may make
                 Create Free Account
                                       available to you in connection with this Agreement.


                                       “AWS Site” means http://aws.amazon.com (and any successor or related site
                                       designated by us), as may be updated by us from time to time.

                                       “Content” means software (including machine images), data, text, audio,
                                       video or images.


                                       “Documentation” means the user guides and admin guides (in each case
                                       exclusive of content referenced via hyperlink) for the Services located at
                                       http://aws.amazon.com/documentation (and any successor or related
                                       locations designated by us), as such user guides and admin guides may be
                                       updated by AWS from time to time.


                                       “End User” means any individual or entity that directly or indirectly through
                                       another user: (a) accesses or uses Your Content; or (b) otherwise accesses or
                                       uses the Service Oﬀerings under your account. The term “End User” does not
                                       include individuals or entities when they are accessing or using the Services or
                                       any Content under their own AWS account, rather than under your account.


                                       "Governing Laws" and “Governing Courts” mean, for each AWS Contracting
                                       Party, the laws and courts set forth in the following table:

                                       AWS Contracting Party Governing Laws                 Governing Courts

                                                                                            The courts of the City of
                                       Amazon AWS Serviços
                                                                 The laws of Brazil         São Paulo, State of São
                                       Brasil Ltda.
                                                                                            Paulo
                                       Amazon Web Services       The laws of the Republic The South Gauteng High
                                       South Africa Proprietary of South Africa             Court, Johannesburg
                                       Limited


https://aws.amazon.com/agreement/                                                                                        18/22
3/4/2021             Case 2:21-cv-00270-BJR Document  4-1 Filed
                                                 AWS Customer      03/04/21 Page 20 of 23
                                                              Agreement

                                       Amazon Web Services       The laws of the Grand          The courts in the district
                                       EMEA SARL                 Duchy of Luxembourg                            
                                                                                                of Luxembourg City

                                                                                                The state or Federal
                                       Amazon Web Services       The laws of the State of
                                                                                                courts in King County,
                                       Korea LLC                 Washington
                                                                                                Washington
                                       Amazon Web Services,      The laws of the State of The state or Federal
    LEGAL
                                       Inc.                      Washington                     courts in King County,
                                                                                                Washington
    AWS Customer Agreement                     


                                      “Indirect Taxes” means applicable taxes and duties, including, without
                 Get Started for Free limitation, VAT, Service Tax, GST, excise taxes, sales and transactions taxes,

                                       and gross receipts tax.
                 Create Free Account

                                       “Losses” means any claims, damages, losses, liabilities, costs, and expenses
                                       (including reasonable attorneys’ fees).

                                       “Policies” means the Acceptable Use Policy, Privacy Notice, the Site Terms, the
                                       Service Terms, the Trademark Use Guidelines, all restrictions described in the
                                       AWS Content and on the AWS Site, and any other policy or terms referenced
                                       in or incorporated into this Agreement, but does not include whitepapers or
                                       other marketing materials referenced on the AWS Site.

                                       “Privacy Notice” means the privacy notice located at
                                       http://aws.amazon.com/privacy (and any successor or related locations
                                       designated by us), as it may be updated by us from time to time.


                                       “Service” means each of the services made available by us or our aﬃliates,
                                       including those web services described in the Service Terms. Services do not
                                       include Third-Party Content.


                                       “Service Attributes” means Service usage data related to your account, such
                                       as resource identiﬁers, metadata tags, security and access roles, rules, usage
                                       policies, permissions, usage statistics and analytics.

                                       “Service Level Agreement” means all service level agreements that we oﬀer
                                       with respect to the Services and post on the AWS Site, as they may be
                                       updated by us from time to time. The service level agreements we oﬀer with
                                       respect to the Services are located at https://aws.amazon.com/legal/service-
                                       level-agreements/ (and any successor or related locations designated by
                                       AWS), as may be updated by AWS from time to time.

                                       “Service Oﬀerings” means the Services (including associated APIs), the AWS
                                       Content, the AWS Marks, and any other product or service provided by us

https://aws.amazon.com/agreement/                                                                                            19/22
3/4/2021             Case 2:21-cv-00270-BJR Document  4-1 Filed
                                                 AWS Customer      03/04/21 Page 21 of 23
                                                              Agreement

                                        under this Agreement. Service Oﬀerings do not include Third-Party Content.
                                                                                                            
                                        “Service Terms” means the rights and restrictions for particular Services
                                        located at http://aws.amazon.com/serviceterms (and any successor or related
                                        locations designated by us), as may be updated by us from time to time.


    LEGAL
                                        “Site Terms” means the terms of use located at
                                        http://aws.amazon.com/terms/ (and any successor or related locations
                                        designated by us), as may be updated by us from time to time.
    AWS Customer Agreement                      
                                        “Suggestions” means all suggested improvements to the Service Oﬀerings
                                        that you provide to us.
                 Get Started for Free
                                        “Term” means the term of this Agreement described in Section 7.1.
                 Create Free Account

                                        “Termination Date” means the eﬀective date of termination provided in
                                        accordance with Section 7, in a notice from one party to the other.

                                        “Third-Party Content” means Content made available to you by any third
                                        party on the AWS Site or in conjunction with the Services.

                                        “Trademark Use Guidelines” means the guidelines and trademark license
                                        located at http://aws.amazon.com/trademark-guidelines/ (and any successor
                                        or related locations designated by us), as they may be updated by us from
                                        time to time.


                                        “Your Content” means Content that you or any End User transfers to us for
                                        processing, storage or hosting by the Services in connection with your AWS
                                        account and any computational results that you or any End User derive from
                                        the foregoing through their use of the Services. For example, Your Content
                                        includes Content that you or any End User stores in Amazon Simple Storage
                                        Service. Your Content does not include Account Information.




    Sign In to the Console
                                    Resources for AWS              Developers on AWS
                                    Getting Started                Developer Center
  Learn About AWS
                                    Training and Certiﬁcation      SDKs & Tools
  What Is AWS?                      AWS Solutions Portfolio        .NET on AWS
  What Is Cloud Computing?          Architecture Center            Python on AWS
  What Is DevOps?                   Product and Technical FAQs     Java on AWS
  What Is a Container?              Analyst Reports                PHP on AWS
https://aws.amazon.com/agreement/                                                                                    20/22
3/4/2021             Case 2:21-cv-00270-BJR Document  4-1 Filed
                                                 AWS Customer      03/04/21 Page 22 of 23
                                                              Agreement

  What Is a Data Lake?              AWS Partner Network        Javascript on AWS
  AWS Cloud Security
                                                                                                    
  What's New
  Blogs
  Press Releases
    LEGAL


  Help
   AWS Customer Agreement                     
  Contact Us
  AWS Careers
              GetTicket
  File a Support   Started for Free

  Knowledge Center
            Create Free Account
  AWS Support Overview
  Legal



                                                  Create an AWS Account


       

  Amazon is an Equal Opportunity Employer: Minority / Women / Disability / Veteran / Gender Identity / Sexual
  Orientation / Age.


  Language
  ‫| ﻋرﺑﻲ‬
  Bahasa Indonesia |
  Deutsch |
  English |
  Español |
  Français |
  Italiano |
  Português |
  Tiếng Việt |
  Türkçe |
  Ρусский |
  ไทย |
  日本語 |
  한국어 |
  中文 (简体) |
  中文 (繁體)


https://aws.amazon.com/agreement/                                                                               21/22
3/4/2021             Case 2:21-cv-00270-BJR Document  4-1 Filed
                                                 AWS Customer      03/04/21 Page 23 of 23
                                                              Agreement

  Privacy
  |                                                                                          
  Site Terms
  |
  Cookie Preferences
  |
  ©LEGAL
    2021, Amazon Web Services, Inc. or its aﬃliates. All rights reserved.


      AWS Customer Agreement                



                 Get Started for Free

                 Create Free Account




https://aws.amazon.com/agreement/                                                                 22/22
